Response to Arguments
The Applicant’s arguments submitted on 7/21/2021 have been fully considered, but they are not persuasive.  Applicant argues that the amendments to claims 1 and 13 traverse the rejections under 35 U.S.C. 103.  Examiner respectfully disagrees.   
Previously cited Fraz discloses a tracking apparatus comprising: processing circuitry (see Fraz Fig. 1, and paras. 0018 and 0019, where a computer is programmed) to: treat two or more consecutive frames of a plurality of frames constituting video data as a time-window frame, and extract a plurality of time-window frames from the video data so as to cause at least one frame to be overlappingly included in adjacent time-window frames (see Fraz para. 0010, where successive time windows comprise a plurality of frames, and those time windows are overlapping); treat each of the extracted time-window frames as a target time-window frame, and track a target object in the target time-window frame to generate a tracking result (see Fraz Figs. 1 and 2, and paras. 0010, 0011, 0038, and 0039, where motion is tracked in each time window); and integrate tracking results generated in individual ones of the time-window frames, based on a frame overlappingly included in more than one time-window frame, to generate an integration result (see Fraz Figs. 1 and 2, and paras. 0010, 0011, 0038, and 0039, where motion is integrated to determine “areas of gross movement”, “safe movement”, and “unsafe movement”), wherein the extracted time-window frames include: a first time-window frame comprised of a first set of two or more consecutive frames of the plurality of frames; and a second time-window frame comprised of a second set of two or more consecutive frames of the plurality of frames where, chronologically, the initial frame of the second set is preceded by the initial frame of the first set in the video data (see Fraz para. 0010, where the time windows are “successive”), and the tracking result of the second time-window frame is generated without using any data of the target objects extracted from the first time-window frame (see Fraz paras. 0010-0014, 0038, and 0039, where “. . . movement measurement and vital signs estimation are conducted on the time windows” and “. . . if gross movement is present in the video image sequence, or the current time window under consideration . . .” – the movement is determined on a time window by time window basis without using information from the previous time window, and then the results are integrated to determine vital sign information/timing across all the time windows).
Previously cited Yamazaki discloses objects (see Yamazaki Fig. 5, and paras. 0013, 0017, 0094-0112, where a plurality of subjects are tracked across multiple images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the monitoring techniques of Fraz on the multiple subjects of Yamazaki, because it is predictable that using a single camera to track, monitor, and verify multiple subjects simultaneously would reduce the cost of surveillance applications by reducing the total number of cameras required for each person under surveillance.
Fraz discloses that movement can be detected for each time frame without requiring information from other time frames, and that information is integrated across all time windows to at least determine a period of time where vital signs are not detected and medical assistance may be required (see Fraz paras. 0010-0014, 0038, and 0039).  Even so, Yamazaki also discloses integrating movement information into a graphic (see Yamazaki Fig. 5), and so it would be obvious to integrate the movement and vital sign information for each of Fraz’s time frames 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraz et al., US 2019/0034713 A1 (hereinafter referred to as “Fraz”) in view of Yamazaki, US 2009/0189984 A1 (hereinafter referred to as “Yamazaki”).

Regarding claim 1, Fraz discloses a tracking apparatus comprising: processing circuitry (see Fraz Fig. 1, and paras. 0018 and 0019, where a computer is programmed) to: treat two or more consecutive frames of a plurality of frames constituting video data as a time-window frame, and extract a plurality of time-window frames from the video data so as to cause at least one frame to be overlappingly included in adjacent time-window frames (see Fraz para. 0010, where successive time windows comprise a plurality of frames, and those time windows are overlapping); treat each of the extracted time-window frames as a target time-window frame, and track a target object in the target time-window frame to generate a tracking result (see Fraz Figs. 1 and 2, and paras. 0010, 0011, 0038, and 0039, where motion is tracked in each time window); and integrate tracking results generated in individual ones of the time-window (see Fraz Figs. 1 and 2, and paras. 0010, 0011, 0038, and 0039, where motion is integrated to determine “areas of gross movement”, “safe movement”, and “unsafe movement”), wherein the extracted time-window frames include: a first time-window frame comprised of a first set of two or more consecutive frames of the plurality of frames; and a second time-window frame comprised of a second set of two or more consecutive frames of the plurality of frames where, chronologically, the initial frame of the second set is preceded by the initial frame of the first set in the video data (see Fraz para. 0010, where the time windows are “successive”), and the tracking result of the second time-window frame is generated without using any data of the target objects extracted from the first time-window frame (see Fraz paras. 0010-0014, 0038, and 0039, where “. . . movement measurement and vital signs estimation are conducted on the time windows” and “. . . if gross movement is present in the video image sequence, or the current time window under consideration . . .” – the movement is determined on a time window by time window basis without using information from the previous time window, and then the results are integrated to determine vital sign information/timing across all the time windows).
Fraz does not explicitly disclose objects.
However, Yamazaki discloses objects (see Yamazaki Fig. 5, and paras. 0013, 0017, 0094-0112, where a plurality of subjects are tracked across multiple images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the monitoring techniques of Fraz on the multiple subjects of Yamazaki, because it is predictable that using a single camera to track, monitor, and verify multiple subjects 

Regarding claim 5, Fraz discloses frames overlappingly included in more than one time-window frame (see Fraz para. 0010, where successive time windows are overlapping).
Fraz does not explicitly disclose wherein the processing circuitry generates the tracking result indicating a correspondence, between frames constituting the target time-window frame, of target objects detected in the frames constituting the target time-window frame, and integrates the tracking results by at least partially connecting correspondences indicated by the tracking results on a basis of a target object detected in a base frame.
However, Yamazaki discloses wherein the processing circuitry generates the tracking result indicating a correspondence, between frames constituting the target time-window frame, of target objects detected in the frames constituting the target time-window frame, and integrates the tracking results by at least partially connecting correspondences indicated by the tracking results on a basis of a target object detected in a base frame (see Yamazaki Fig. 5, and paras. 0013, 0017, 0094-0112, where a plurality of subjects are tracked across multiple images with the image frame captured at T0 being the base frame).

Regarding claim 13, Fraz discloses a non-transitory computer readable medium storing a tracking program for causing a computer to execute (see Fraz Fig. 1, and paras. 0018 and 0019, where a computer is programmed): an extraction process to treat two or more consecutive frames of a plurality of frames constituting video data as a time-window frame, and extract a (see Fraz para. 0010, where successive time windows comprise a plurality of frames, and those time windows are overlapping); an object tracking process to treat each of the time-window frames extracted by the extraction process as a target time-window frame, and track a target object in the target time-window frame to generate a tracking result (see Fraz Figs. 1 and 2, and paras. 0010, 0011, 0038, and 0039, where motion is tracked in each time window); and a result integration process to integrate tracking results generated in individual ones of the time-window frames by the object tracking process, based on a frame overlappingly included in more than one time-window frame, to generate an integration result (see Fraz Figs. 1 and 2, and paras. 0010, 0011, 0038, and 0039, where motion is integrated to determine “areas of gross movement”, “safe movement”, and “unsafe movement”), wherein the extracted time-window frames include: a first time-window frame comprised of a first set of two or more consecutive frames of the plurality of frames; and a second time-window frame comprised of a second set of two or more consecutive frames of the plurality of frames where, chronologically, the initial frame of the second set is preceded by the initial frame of the first set in the video data (see Fraz para. 0010, where the time windows are “successive”), and the tracking result of the second time-window frame is generated without using any data of the target objects extracted from the first time-window frame (see Fraz paras. 0010-0014, 0038, and 0039, where “. . . movement measurement and vital signs estimation are conducted on the time windows” and “. . . if gross movement is present in the video image sequence, or the current time window under consideration . . .” – the movement is determined on a time window by time window basis without using information from the previous time window, and then the results are integrated to determine vital sign information/timing across all the time windows).
Fraz does not explicitly disclose objects.
However, Yamazaki discloses objects (see Yamazaki Fig. 5, and paras. 0013, 0017, 0094-0112, where a plurality of subjects are tracked across multiple images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the monitoring techniques of Fraz on the multiple subjects of Yamazaki, because it is predictable that using a single camera to track, monitor, and verify multiple subjects simultaneously would reduce the cost of surveillance applications by reducing the total number of cameras required for each person under surveillance.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraz et in view of Yamazaki as applied to claims(s) 5 above, and in further view of Bolle et al., US 2003/0033347 A1 (hereinafter referred to as “Bolle”).

Regarding claim 6, Fraz discloses wherein the processing circuitry treats the frames overlappingly included in more than one time-window frame (see Fraz para. 0010, where the time windows overlap).
Fraz does not explicitly disclose a center frame as the base frame.
However, Bolle discloses a center frame as the base frame (see Bolle para. 0124, where “[t]hese key frames or intervals could be in the middle of shots . . .”).
(see Bolle para. 0124, where any frame can be the base claim, including the middle frame) and it is also predictable that a frame in the middle of a shot is often times more likely to contain the object of interest, particularly in scenarios where the object traverses the camera’s field of view horizontally.

Claim(s) 7  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraz et in view of Yamazaki as applied to claims(s) 1 and 5 above, and in further view of Auberger et al., US 2011/0037861 A1 (hereinafter referred to as “Auberger”).

Regarding claim 7, Fraz does not explicitly disclose wherein the processing circuitry extracts the time-window frames each including a base number of consecutive frames, each of the time-window frames being successively shifted by one frame.
However, Auberger discloses wherein the processing circuitry extracts the time-window frames each including a base number of consecutive frames, each of the time-window frames being successively shifted by one frame (see Auberger Fig. 3 and, claim 11, and paras. 0073-0075, where the time window is shifted by one frame).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the time window overlap of Fraz with the one frame shifted time window overlap of Auberger, because Fraz discloses that the time window can overlap (see fraz para. 0010), and it is predictable that using Auberger’s technique would improve the consistency of the tracking by maximizing the frame overlap and increasing potential correspondences.

Regarding claim 11, Fraz does not explicitly disclose wherein the processing circuitry extracts the time-window frames each including a base number of consecutive frames, each of the time-window frames being successively shifted by one frame.
However, Auberger discloses wherein the processing circuitry extracts the time-window frames each including a base number of consecutive frames, each of the time-window frames being successively shifted by one frame (see Auberger Fig. 3 and, claim 11, and paras. 0073-0075, where the time window is shifted by one frame).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the time window overlap of Fraz with the one frame shifted time window overlap of Auberger, because Fraz discloses that the time window can overlap (see fraz para. 0010), and it is predictable that using Auberger’s technique would improve the consistency of the tracking by maximizing the frame overlap and increasing potential correspondences.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraz et in view of Yamazaki and Bolle as applied to claims(s) 6 above, and in further view of Auberger.

Regarding claim 12, Fraz does not explicitly disclose wherein the processing circuitry extracts the time-window frames each including a base number of consecutive frames, each of the time-window frames being successively shifted by one frame.
(see Auberger Fig. 3 and, claim 11, and paras. 0073-0075, where the time window is shifted by one frame).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the time window overlap of Fraz with the one frame shifted time window overlap of Auberger, because Fraz discloses that the time window can overlap (see fraz para. 0010), and it is predictable that using Auberger’s technique would improve the consistency of the tracking by maximizing the frame overlap and increasing potential correspondences.

Allowable Subject Matter
Claim(s) 2-4 and 8-10 is/are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663